Citation Nr: 0610117	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-17 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance or on account of being 
housebound.  

2.  Entitlement to an effective date, prior to February 19, 
1998, for the grant of service connection for ischemic heart 
disease.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The veteran had active service from September 1941 to July 
1942 and from July 1943 to June 1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Manila, the 
Republic of the Philippines, VA Regional Office (RO).  

This case has previously come before the Board.  In December 
2003, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
ischemic heart disease on February 19, 1998.  

2.  The veteran states he is unable to report for VA 
examination.  

3.  The evidence shows veteran's vision in both eyes exceeds 
5/200 and he does not have concentric contraction of the 
visual field to 5 degrees or less; he is not a patient in a 
nursing home because of incapacity; and he does not establish 
a factual need for aid and attendance.  

4.  The evidence shows veteran does not have disabilities in 
addition to the permanent disability rated at 100 percent, 
independently ratable at 60 percent or more and is not 
permanently housebound.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to February 19, 
1998, for the award of service connection for ischemic heart 
disease have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).

2.  The requirements for special monthly compensation based 
upon the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. § 1114(l) (West 2002 & 
Supp 2005); 38 C.F.R. § 3.352(a) (2005).

3.  The requirements for special monthly compensation on 
account of being housebound have not been met.  38 C.F.R. § 
3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, 
the October 2005 supplemental statement of the case 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2004 
notice, the January 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Effective Date

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or 

pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of application 
therefor.  38 C.F.R. § 5110(a).  The effective date of an 
award of disability compensation to the veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1).  Otherwise, 
the effective date will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

The effective date of a grant based on a liberalizing law or 
VA issue is no earlier than the date of change of law or VA 
issue.  38 C.F.R. § 3.114.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  38 C.F.R. § 
3.155 (2005) provides that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.1(p) (2005) defines "application" as a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  

Analysis

The issue in this case is whether an effective date, prior to 
February 19, 1998, is warranted for the grant of service 
connection or ischemic heart disease.  Essentially, the 
veteran asserts that service connection for ischemic heart 
disease should have been granted in February 1996.  In a 
statement in support of the claim, received in April 2000, 
the veteran stated that he was hospitalized with heart 
disease from February 7, to February 14, 1996.  



Subject to 38 U.S.C.A. § 5101, where compensation is awarded 
or increased pursuant to any act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefore or the 
date of the administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g).  See 38 C.F.R. 
§§ 3.114, 3.400(P).  

In this case, there was a liberalizing change affecting 
former POWs who had developed certain forms of heart disease.  
The effective date of the change in the law was July 12, 
1994.  

There is no competent evidence of heart disease as of July 
1994.  Because the veteran does not meet all eligibility 
criteria for the liberalizing benefit on the effective dated 
of the liberalizing law or VA issue, the effective date of 
service connection may not be retroactively granted either to 
the date of the change in law or issue or one year prior to 
the date of the actual claim.  

The Board finds that the date of the claim is controlling and 
an effective date prior to February 19, 1998 may not be 
assigned.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The January 2001 private treatment record reflecting 
treatment in February 1996 does not provide a basis for an 
effective date prior to February 19, 1998.  The Court has 
clearly recognized that pursuant to 38 U.S.C.A. § 5110, the 
effective date of an award shall not be earlier than date of 
receipt of application therefore.  In addition, a specific 
claim must be filed by the veteran.  38 U.S.C.A. § 5101.  
Both statuses clearly establish that an application must be 
filed.  See Wells v. Principi, 3 Vet. App. 307 (1992).  

The Board finds that the preponderance of the evidence is 
against an earlier effective date for the grant of service 
connection for ischemic heart disease, and there is no doubt 
to be resolved.  Consequently, the benefits sought on appeal 
are denied.  

II.  Special Monthly Compensation

The record shows that the veteran currently has disabilities, 
which include ischemic heart disease as a residual of 
beriberi, rated as 100 percent disabling from February 19, 
1998, post-traumatic stress disorder (PTSD), rated as 10 
percent disabling, and malaria, rated as 0 percent disabling.  

Increased compensation benefits are payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.352(a) (2005).  The 
veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; whether the person is a patient in a nursing 
home because of incapacity; or whether the veteran 
establishes a factual need for aid and attendance.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  Under the 
provisions of 38 C.F.R. § 3.352(a), the criteria include the 
inability of the veteran to dress or undress himself; to keep 
himself ordinarily clean; whether he requires frequent 
adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself; inability to attend to 
the wants of nature; or incapacity that requires assistance 
on a regular basis to protect himself from hazards or dangers 
incident to his daily environment.  It is only necessary that 
the evidence establish the veteran is so helpless as to need 
regular aid and attendance not that there be a constant need.

Initially, the Board notes that the veteran failed to report 
for a scheduled VA examination in March 2001 and June 2001.  
Failure to report for a scheduled VA examination, without 
good cause shown,  may result in a denial of the claim.  
38 C.F.R. § 3.655.  The Board notes that in correspondence 
received from the veteran in January 2002, July 2002, and 
November 2002, and from the veteran's spouse in October 2002, 
they stated that the veteran was too ill to report for an 
examination.  

The veteran's vision in both eyes exceeds 5/200 and he does 
not have concentric contraction of the visual field to 5 
degrees or less.  A December 1994 VA examination notes vision 
in both eyes was 20/70, and corrected to 20/25.  He is not a 
patient in a nursing home because of incapacity.  The 
evidence indicates that he lives at home with his wife and 
child.  Moreover, the veteran does not establish a factual 
need for aid and attendance.  While difficulty was noted on 
VA examination in December 1994, he was able to walk.  The 
veteran stated that in spite of his poor health and old age, 
he was able to manage himself.  He was noted to attend 
monthly meetings and participate in community activities.  An 
October 1999 report notes he was ambulatory and used an 
assistive device.  He was noted to still attend to his daily 
needs without assistance.  There is no evidence that he is 
unable to dress and undress himself or to keep himself 
ordinarily clean.  He does not require frequent adjustment of 
any special prosthetic or orthopedic appliances because he 
does not have any. The evidence does not show that he is 
unable to feed himself or to attend to the wants of nature; 
and he does not have incapacity that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  The evidence shows that 
he is not bedridden and can manage his own affairs.

Accordingly, the Board concludes that the requirements for 
special monthly compensation based upon the need for regular 
aid and attendance of another person have not been met.

If the veteran is not in need of regular aid and attendance, 
consideration will be given as to whether the veteran is 
housebound.  38 C.F.R. § 3.351(d).  Increased compensation 
benefits are payable to a veteran who is housebound.  
Housebound benefits are warranted if the veteran has a single 
permanent disability rated at 100 percent and has additional 
disability or disabilities independently ratable at 60 
percent or more or is permanently housebound.  38 C.F.R. § 
3.351(d).  While the veteran's ischemic heart disease is 
rated as 100 percent disabling, there is no additional 
disability rated at 60 percent disabling.  PTSD is rated as 
10 percent disabling and malaria is rated as 0 percent 
disabling.  Consequently the benefits sought on appeal are 
denied.






ORDER

Entitlement to an effective date, prior to February 19, 1998, 
for the grant of service connection for ischemic heart 
disease is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


